*914ORDER
PER CURIAM.
A jury found Donald Ray Graham guilty of attempted murder, and assessed punishment at ten years confinement in the Texas Department of Criminal Justice, Institutional Division. We affirmed on appeal. Graham v. State, 950 S.W.2d 724 (Tex.App. — Beaumont 1997, pet. granted). The Court of Criminal Appeals granted the appellant’s Petition for Discretionary Review on December 10,1997, but Graham had died on September 30, 1997. The Court of Criminal Appeals dismissed the appellant’s petition and ordered the appeal permanently abated. Graham v. State, No. 1124-97, — S.W.2d -, 1998 WL 670398 (Tex.Crim.App. September 30, 1998) (not yet reported). Additionally, the court directed us to withdraw our earlier opinion in this case because the death of an appellant during the pendency of an appeal deprives this Court of jurisdiction. Ryan v. State, 891 S.W.2d 275 (Tex.Crim.App.1994); Tex.R.App. P. 7.1(a)(2).
Accordingly, we withdraw our earlier opinion. The appeal is ordered permanently abated.